DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 05/29/2020 are accepted by the examiner.
Priority
  	The application is filed on 05/29/2020 and has priority of provisional application 
62/854,471 filed on 05/30/2019.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.  	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 10 are directed to claiming a system, yet they are written to depend of a method claim (i.e. Claim 1). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form including all of the limitations of the base claim and any intervening claims, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 5.  	Regarding claim 9, the claim language recites “wherein the new blockchain is independent of any other blockchain, which may have been used or referenced to create and/or store the document, or the hash, or which may have been used or referenced to create the time stamp” in which the term “may” renders the claim vague and indefinite as it is not clear if the claimed feature is required or optional. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. 
 	The claims are examined as best understood at this time. Appropriate corrections are required.


 				Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 20160283920 A1, hereinafter, Fisher) in view of Lamesh Lior (WO 2019159172 A1, hereinafter, Lamesh).
 	Regarding claim 1, Fisher discloses a method of storing documents comprising: creating a hash of a document (Paragraph 0009: a hash file or), or at least a portion thereof; 
 	applying a time stamp to the hash by posting the hash to a website (Paragraph 0010: performing the tasks of posting a hash file or address in a blockchain and retrieving the hash file to authenticate the original digital file that produced the hash; Fig. 5 and associated texts) 
 	and/or using time stamp hardware having an authentication capability; 
 	[combining the time stamp and the hash to create a time-stamped hash of the document] (Paragraph 0027:  one hash could be produced that represents each block of data, and thus 240 blocks of data would produce 240 unique hashes. These hashes could subsequently be combined in a Merkle tree to yield one master hash); and 
 	posting the time-stamped hash of the document on a new blockchain (Paragraph 0033: posting for public viewing as a read only file said at least one said hash file and/or hash blockchain and at least one timestamp; sending at least one transaction confirmation and/or identifier to said user smart device).
 	Fisher does not explicitly disclose but Lamesh Lior from the same or similar fields of endeavor teaches combining the time stamp and the hash to create a time-stamped hash of the document (Lamesh, Page 26, Paragraph 03, lines 25-35, Page 27, Paragraph 02, lines 8-19: a timestamp of the calendric time in which the hash is added to the blockchain) 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining the time stamp and the hash to create a time-stamped hash of the document as taught by Lamesh in the teachings of Fisher for the advantage of storing and securing cryptocurrency by signing  input using the private key (Lamesh, Abstract).
 	Regarding claim 2; Claim 2 recites similar elements to claim 1, and is therefore rejected under similar rationale (See, additional disclosures in Fisher, Paragraphs 0014, 0021: “create a second and/or other hash file from digital data 58 receiving hash file and timestamp from server 59 compares hash file to second and/or other hash file”).
 	Regarding claim 3; Claim 3 recites similar elements to claim 1, and is therefore rejected under similar rationale (See, additional disclosures in Fisher, Paragraphs 0014, 0021: “create a second and/or other hash file from digital data 58 receiving hash file and timestamp from server 59 compares hash file to second and/or other hash file”).
 	Regarding claim 4; Claim 4 recites similar elements to claim 1, and is therefore rejected under similar rationale (See, additional disclosures in Fisher, Abstract, Claim 14: “digital evidence or other digital content is acquired and then hashed to produce a hash fingerprint/signature and then immediately or instantly submitting said hash fingerprint/signature to the blockchain using the blockchain network protocol, forming an immediate verifiable chain of custody”).
  	Regarding claim 5, the combination of Fisher and Lamesh discloses the method of claim 1, wherein the hash and the time stamp are hashed to create a time- stamped document hash (TSDH) of the document and the time stamp, and the TSDH is posted on the new blockchain (Fisher, Paragraphs 0029-0033, Claims 1 and 3: “posting for public viewing as a read only file said at least one said hash file and/or hash blockchain and at least one timestamp; sending at least one transaction confirmation and/or identifier to said user smart device.. hosting one or more websites and/or browsers, and can be addressed with at least one URL and/or name”).  
 	Regarding claim 6, the combination of Fisher and Lamesh discloses the method of claim 2, wherein at least one of the first hash and the first time stamp are hashed to create a first time-stamped document hash (TSDH) of the first document and the first time stamp, and the first TSDH is posted on the new blockchain (Fisher, Paragraphs 0029-0033, Claims 1 and 3: “posting for public viewing as a read only file said at least one said hash file and/or hash blockchain and at least one timestamp; sending at least one transaction confirmation and/or identifier to said user smart device.. hosting one or more websites and/or browsers, and can be addressed with at least one URL and/or name”).  
 	Regarding claim 7, the combination of Fisher and Lamesh discloses the method of claim 3, wherein at least one of the first hash and the first time stamp are hashed to create a first time-stamped document hash (TSDH) of the first part of the document and the first time stamp, and the first TSDH is posted on the new blockchain (Fisher, Paragraphs 0029-0033, Claims 1 and 3: posting for public viewing as a read only file said at least one said hash file and/or hash blockchain and at least one timestamp; sending at least one transaction confirmation and/or identifier to said user smart device.. hosting one or more websites and/or browsers, and can be addressed with at least one URL and/or name).  
 	Regarding claim 9, the combination of Fisher and Lamesh discloses the method of claim 1, wherein the new blockchain is independent of any other blockchain, which may have been used or referenced to create and/or store the document, or the hash, or which may have been used or referenced to create the time stamp (Fisher, Paragraphs 0029-0033, Claims 1 and 3: posting for public viewing as a read only file said at least one said hash file and/or hash blockchain and at least one timestamp; sending at least one transaction confirmation and/or identifier to said user smart device.. hosting one or more websites and/or browsers, and can be addressed with at least one URL and/or name).  
	Regarding claim 10; Claim 10 recites similar elements to claims 1, and is therefore rejected under similar rationale (See, additional disclosures in Fisher, Paragraph 0027, Claim 1: “entering said at least one hash file and/or hash blockchain (i.e. input) into at least one database; posting for public viewing as a read only file said at least one said hash file and/or hash blockchain and at least one timestamp”).
 	Regarding claim 11; Claim 11 recites similar elements to claims 1, and is therefore rejected under similar rationale (See, additional disclosures in Lamesh in Page 2, lines 20-27, Claim 7: “ a software application installed on the device”).
 	Regarding claim 12, the combination of Fisher and Lamesh discloses the system of claim 11, wherein the app is configure to apply the time stamp to the hash by executing a transaction via the distributed computing platform (Fisher, Paragraph 0024: a peer to peer decentralized open ledger, like “bitcoin” architecture, relies on a distributed network shared between its users—everyone holds a public ledger of every transaction carried out using the architecture, which are then checked against one another to ensure accuracy).  
 	Regarding claim 13, the combination of Fisher and Lamesh discloses the system of claim 11, wherein the distributed computing platform is Ethereum (Fisher Claim 2: at least one blockchain network protocol is at least one of the Bitcoin block transaction and address format, the Ethereum block transaction and address format).  
 	Regarding claim 14; Claim 14 recites similar elements to claims 1, and is therefore rejected under similar rationale (See, additional disclosures in Lamesh in Page 2, lines 5-10: “ non-transitory computer readable storage medium mounted on the cryptocurrency management IC and storing a private key of a cryptocurrency and a public key of the cryptocurrency”, Page 3, lines 14-18: “"executing code to create a message request 15 based on the input and to sign the message request using the private key; and the message request is sent by the unidirectional communication hardware to the communication device for transmitting to a smart contract capable of managing cryptocurrency based on the public key").
 	Regarding claim 15, the combination of Fisher and Lamesh discloses the method of claim 14, further comprising: performing a transaction to the bitcoin address creating a time stamp and transaction ID associated with the bitcoin address; posting the time-stamped transaction ID on a new blockchain (Fisher, Paragraph 0010, 0018, 0024-0025: generating  Bitcoin address… sending Transaction ID for transaction confirmation wherein receiving hash file and timestamp from server 59 compares hash file to second and/or other hash file).  
 	Regarding claim 16, the combination of Fisher and Lamesh discloses the method of claim 14, further comprising storing the first hash of the document in a data storage, Page 25 of 2768311-22 NON-PROVISIONAL APPLICATION wherein the data storage comprises a listing of hashes and time sequence of: one or more documents, each of the documents having one or more authors; and/or one or more portions of one or more documents, each of the portions having one or more authors (Fisher Paragraph 0027: predetermined interval would determine the beginning and end of a block of data acquired as a function of time and/or space and/or N-dimensional space to be hashed, Paragraphs 0018, 0025:  provide the data used to send hashed file to server 33. The server 9lwould then post the two 34 base58 character words or addresses to the Bitcoin network or blockchain, and the server sends Transaction ID to client 34).  
 	Regarding claim 17, the combination of Fisher and Lamesh discloses the method of claim 14, further comprising verifying a date of the document by re- hashing the documents and comparing with the bitcoin address or the public key (Fisher, Paragraphs 0010, 0018, 0024-0025: generating  Bitcoin address… sending Transaction ID for transaction confirmation wherein receiving hash file and timestamp from server 59 compares hash file to second and/or other hash file; Lamesh, Page 24, lines 24-35: This hash is different from the hash that is representing the public key in the account address, for example other than sha3-256. A timestamp of the calendric time in which the hash is added to the blockchain is received by communication device 120 (1504) and presented to a user for inputting via MMI 104 to digital wallet device 100 (1505) wherein a standard time for the timestamp is used).  
 	Regarding claim 18, the combination of Fisher and Lamesh discloses the method of claim 1, wherein the document comprises at least one of: data elements; and/or photographs; and/or images, and/or photographs of written notes and/or prototypes, and/or one or more visual representations and or electronic audio representations and/or files (Fisher, Paragraphs 0010, 0019: posting a hash file or address in a blockchain and retrieving the hash file to authenticate the original digital file that produced the hash wherein a digital document and/or digital content produces the same hashed result; Paragraph 0027:  a hash can be generated for each second of video).  
 	Regarding claim 19, the combination of Fisher and Lamesh discloses the system of claim 10, wherein the document comprises at least one of: data elements; and/or photographs; and/or images, and/or photographs of written notes and/or prototypes, and/or one or more visual representations and or electronic audio representations and/or files (Fisher, Paragraphs 0010, 0019: posting a hash file or address in a blockchain and retrieving the hash file to authenticate the original digital file that produced the hash wherein a digital document and/or digital content produces the same hashed result; Paragraph 0027:  a hash can be generated for each second of video).  
 	Regarding claim 20, the combination of Fisher and Lamesh discloses the method of claim 14, wherein the document comprises at least one of: data elements; and/or photographs; and/or images, and/or photographs of written notes and/or prototypes, and/or one or more visual representations and or electronic audio representations and/or files (Fisher, Paragraphs 0010, 0019: posting a hash file or address in a blockchain and retrieving the hash file to authenticate the original digital file that produced the hash wherein a digital document and/or digital content produces the same hashed result; Paragraph 0027:  a hash can be generated for each second of video).
Examiner Notes 

11.	  Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as optional limitations. In the instance case, the recitation of the conjunction “and/or” in the claim language renders alternatives, and thus, it is understood that the prior art needs to disclose only one limitation, from each of the groupings/alternatives, in order to reject the claims. Accordingly, the Examiner has rejected particular limitations from the list of alternatives in the claims and highlighted the particular limitation with bold fonts in the office action (Claim 1, for example). 
 	The Applicant is suggested to respond to the rejection specific to the selected limitations/features highlighted in the Office Action with bold fonts (since the other limitations/features in the claims are made optional by the alternative grouping).
 	Further, the Examiner notes that the limitations/features in independent claims 1-4, 11, and 14 appears to recite different subject matters/embodiment of claimed invention. For example, the subject matter in claims 1-3, claim 4, claim 10, claim 11, claim 14 are directed to different embodiments as the scope of aforesaid claims are different. In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to incorporate same limitations/features across all independent claims i.e. 1-3, claim 4, claim 10, claim 11, claim 14 respectively. For example, claims 1-3, 10, 11, and 14 can be rewritten including at least all the limitations of independent claim 4. Alternatively, claims 1-3, 10, 11, and 14 can be canceled and the scope/embodiment of claim 4 alone can be presented for examination on the merit.
 	Furthermore, the Examiner notes that incorporating the combined limitations of claims 15 and 16 OR Claims 16 and 17 into independent claim 14 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 1-4 and 11 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention.  
Allowable Subject Matter 
12.	Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
					Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winklevoss et al. (US 10915891 B1) discloses autonomous devices for authorizing and performing autonomous devices transactions. The device can generate and transmit to the transaction computer system a first signed electronic transaction request comprising first transaction data comprising a sending account identifier associated with the autonomous device, a destination account identifier, a transaction amount, and a timestamp.
Tran (US 20190361917 A1) discloses an Internet of Thing (IoT) device including blockchain smart contracts that can be used with the device to facilitate secure operation.  Further, Tran discloses a method for authentication by an IOT device, the method comprising: receiving, by the IOT device, from a first entity a private key; retrieving from an audit chain a transaction to an address associated with a public key corresponding to the private key; and authenticating the first entity. Then the IOT device can securely update with code from the first entity, or receive data from the first entity.
14.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498